

115 HR 6820 IH: Pre-Apprenticeships To Hardhats Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6820IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Norcross (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to support the development of pre-apprenticeship programs in the
			 building and construction trades that serve underrepresented populations,
			 including individuals from low income and rural census tracts.
	
 1.Short titleThis Act may be cited as the Pre-Apprenticeships To Hardhats Act or the PATH Act. 2.Supporting the development of pre-Apprenticeship programs (a)SupportThe Secretary of Labor shall support the development of pre-apprenticeship programs.
			(b)Grants
 (1)In generalUsing funds available under subsection (i), the Secretary shall make grants on a competitive basis to eligible entities to provide the Federal share of the cost of carrying out projects that support that development.
 (2)PeriodThe Secretary shall make initial grants under this paragraph for periods of not more than 3 years, except that if an eligible entity demonstrates satisfactory performance under paragraph (6) by the end of that third year, the Secretary may extend the grant period up to an additional 1 year for that entity.
 (3)Eligible entityTo be eligible to receive a grant from the Secretary under this subsection, an entity shall be a nonprofit partnership that—
 (A)includes the equal participation of industry, including public or private employers, and labor organizations, including joint labor or management training programs, and may include State and local workforce development boards, community-based organizations, educational institutions (such as postsecondary educational institutions, local educational agencies, State educational agencies, high schools, and area career and technical schools), small businesses, cooperatives, State and local veterans agencies, and veterans service organizations; and
 (B)demonstrates— (i)experience in implementing and operating worker skills training and education programs;
 (ii)the ability to identify and involve in training programs carried out under this grant, target populations of individuals who would benefit from training and be actively involved in activities related to all building and construction trade crafts; and
 (iii)the ability to help individuals achieve economic self-sufficiency. (4)PriorityThe Secretary shall give priority to eligible entities that leverage additional public and private resources to fund programs under this Act, including cash or in-kind matches from participating employers.
 (c)ApplicationsTo be eligible to receive a grant from the Secretary under this subsection, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—
 (1)a description of the training and curriculum described in subsection (g)(7)(C), and how the proposed pre-apprenticeship program makes individuals who successfully complete the pre-apprenticeship program qualified to enter into an established registered apprenticeship program;
 (2)evidence that there are or will be sufficient openings available in the registered apprenticeship program referenced in paragraph (1) to enable the registered apprenticeship program sponsor to place into a corresponding registered apprenticeship those individuals who successfully complete the pre-apprenticeship program;
 (3)information about the entity that demonstrates the existence of an active, advisory partnership between the partners described in subsection (b)(3) and the capacity, of a training and education provider in the entity, to provide the training and education services necessary for a pre-apprenticeship program; and
 (4)information about the proposed pre-apprenticeship program that demonstrates— (A)that the program is in an in-demand industry or occupation in the region in which the project is located;
 (B)the inclusion of career exploration focused activities, such as career information activities, and résumé preparation, in the program;
 (C)if the entity carrying out the project includes a high school, that the model to be used for the program leads to a high school diploma for participants without such a diploma;
 (D)how the pre-apprenticeship program is aligned with and leverages resources of career and technical education programs, programs and services authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or activities of entities that provide supportive services for participants in pre-apprenticeship programs; and
 (E)that the project aligns with an established registered apprenticeship program, including that the model used for the program leads to the attainment of skills and competencies necessary for entrance into the registered apprenticeship program for participants.
					(d)Use of funds
 (1)In generalAn eligible entity that receives a grant under this subsection shall use the grant funds to carry out a project that implements a pre-apprenticeship program.
 (2)Required activitiesThe eligible entity shall use the grant funds— (A)to pay for the cost of training or education associated with a pre-apprenticeship program for individuals from an underrepresented population;
 (B)for curriculum development that align with the requirements of the appropriate registered apprenticeship programs and learning assessments;
 (C)to maintain a connection between the pre-apprenticeship program and registered apprenticeship program;
 (D)for assessments of potential participants for, and enrollment of the participants in, the pre-apprenticeship program; and
 (E)to conduct evaluations described in subsection (f)(2). (3)Allowable activitiesThe eligible entity may use the grant funds for—
 (A)stipends for participants during work-based training in the program; (B)coordination of activities under this subsection with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and
 (C)drug testing of potential participants. (e)Federal share (1)In generalThe Federal share of the cost described in subsection (b)(1) shall be 75 percent.
 (2)Non-Federal shareThe eligible entity may contribute the non-Federal share of the cost in cash or in-kind, fairly evaluated, including plant, equipment, or services.
				(f)Performance
 (1)MeasuresThe Secretary shall identify a set of common measures that, at a minimum, include measures of entry into a registered apprenticeship program and that are aligned with performance accountability measures described in section 116(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(c)) for the local workforce development area and with corresponding measures under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), as appropriate.
 (2)EvaluationsEach eligible entity that receives a grant to carry out a project under this subsection shall arrange for another qualified entity to conduct an evaluation, or shall participate in a Department of Labor sponsored evaluation, of the project using the identified common measures, and shall, to the extent practicable, cooperate with the evaluator in any evaluations of activities carried out under this section.
 (3)ExtensionsThe Secretary shall use the results of an evaluation for a project to determine whether to extend the grant period, or renew a grant, for the project under subsection (b)(2).
 (g)DefinitionsIn this Act: (1)Area career and technical schoolThe term area career and technical school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)).
 (2)High schoolThe term high school means a nonprofit institutional day or residential school that— (A)provides secondary education, as determined under State law;
 (B)grants a diploma, as defined by the State; and (C)includes, at least, grade 12.
 (3)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (4)Local educational agency; State educational agencyThe terms local educational agency and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Local and State workforce development boardsThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (6)Postsecondary educational institutionThe term postsecondary educational institution means an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (7)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of strategies that— (A)is designed to prepare individuals to enter and succeed in a registered apprenticeship program in the building and construction trades;
 (B)is carried out by an eligible entity that has a documented partnership with at least 1 sponsor of a registered apprenticeship program; and
 (C)includes training (including a curriculum for the training), aligned with industry standards and reviewed and approved annually by sponsors of the registered apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter one or more registered apprenticeship programs.
 (8)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (9)SecretaryThe term Secretary means the Secretary of Labor.
 (10)SponsorThe term sponsor means an employer, joint labor-management partnership, trade association, professional association, labor organization, or other entity that administers a registered apprenticeship program.
 (11)StateThe term State has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (12)Underrepresented populationThe term underrepresented population means an individual who— (A)is a member of a racial minority, a woman, a military veteran, or a person who is long-term unemployed; or
 (B)comes from a geographic area consisting of a single census tract or a group of census tracts, each of which meets the criteria for a low-income community, as defined in section 45D(e) of the Internal Revenue Code of 1986.
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2019 and each subsequent fiscal year.
			